Title: To James Madison from Nehemiah H. Mason, 29 December 1816
From: Mason, Nehemiah H.
To: Madison, James


        
          Sir,
          Hampstead, King Geo. Co., Va. 29th December 1816.
        
        The purport of this, will I hope excuse the liberty I have taken; It is in behalf of a poor orphan who is now confined in the penitentiary at Philadelphia for the crime of letter robbery.
        William Yeatman, the name of him alluded to; was born in this county, of reputable parents, but had the misfortune to be deprived of them when he was an infant. He was then taken by his paternal uncle James Yeatman, and carried to chambersburgh Penna. This Mr Yeatman it appears was void of all nepotism, and only was namely his guardian. The circumstances of the robbery I am ignorant of, but the youth, & family, of the said Yeatman induces me to write this in his behalf. There has been a letter written to the governor of Pennsylvania on the subject of a repreive, and he returned for answer, that he was not authorised, as he was not condemned by any of the courts of Penna., but by that of the United States.
        
        He is confined for the term of two years, but I hope you will consider his youth, (for he is not more than fifteen years of age,) and the circumstances of his having no person to admonish him against the propensities of dissipation; and grant him a repreive, or shorten the term of his confinement. I have understood he is truly a penitent, by a gentleman who has seen him, and pleads his youth and pecuniary necessity that caused him to do it. This is natural that he should repent, and make excuses for his malconduct, but his juvenility I think myself pleads vehemently for an abrogation of his sentence, and I trust if you can find it compatible with justice, you will grant my request: By so doing you will dry the eyes of many of his relatives, and confer a favour that will be gratefully acknowledged by one, that signs himself with sentiments of the highest consideration your Most Obd Humbe Sert
        
          Nehemiah H. Mason
        
      